DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matousek (US 3,735,956) in view of Lockhart (US 8,844,567) in further view of Gotzenberger (US 4,131,128).
Regarding Claim 1, Matousek discloses a valve (Figure 1; where the recitation “for a heat pump system in a motor vehicle” has not been given patentable weight because the recitation occurs in the preamble and is considered intended use.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)).  The valve comprising:
a rotary drive (via 74); 
a valve shaft (30); 
a valve block (10); 
a valve element (28) received in the valve block (Figure 1); 
the valve element being actuatable by the valve shaft through the rotary drive (Figure 1); 
the valve block including an inlet (18 in Figure 1), a first outlet (20) and a second outlet (22), wherein the first outlet and the second outlet are positioned opposed to each other (20 and 22 in Figure 1); 
the inlet of the valve block being positioned opposed to the rotary drive (18 is opposite 74 in Figure 1); 
the valve element including an L-shaped throughlet (within 18 in Figure 1) wherein the valve element does not include a substantially straight passage which pass through the center of the valve element to allow passage from one end of the valve element to the opposing end of the valve element (from 20 to 22 in Figures 1); 
but fails to expressly disclose where:
the valve element including an expansion recess connected at an opening of the Docket: HS72001throughlet; 
the expansion recess extending away from the opening of the throughlet and in a plane defined as being perpendicular to the valve shaft; 
the expansion recess being in the form of a groove; 
the cross section of the groove of the expansion recess being substantially V- shaped or rectangularly U-shaped; 
a depth of the groove of the expansion recess being continuously decreased away from the opening of the throughlet; 
the depth of the groove of the expansion recess being decreased to zero at approximately a quarter circle, along the circumference of the valve element, away from the opening of the throughlet; 
the expansion recess extending approximately a quarter circle along the circumference of the valve element wherein the expansion recess does not extend more than a quarter circle along the circumference of the valve element and the expansion is recess does not extend less than approximately a quarter circle along the circumference of the valve element;Docket: HS72001
wherein the valve element can be rotated to be in a closed position where there is no longer a fluidic connection between any one of the inlet, the first outlet, and the second outlet to any one of the inlet, the first outlet, and the second outlet because the expansion recess does not extend more than a quarter circle along the circumference of the valve element; and 
wherein the valve element can be rotated to be in an open position which allows one passage between the inlet and only one of the first and second outlets because the expansion recess does not extend more than approximately a quarter circle along the circumference of the valve element.
Lockhart teaches a valve (Figure 1) comprising a rotary drive (74), a rotary shaft (from 74 to 66 in Figure 1), a valve block (generally at 22), a valve element (66), an inlet (24), a first outlet (62), a second outlet (64), wherein the first outlet and the second outlet are positioned opposed to each other (Figure 1 at 62 and 64), the inlet of the valve block being positioned opposed to the rotary drive (Figure 1 where 74 is opposite 24), the valve element including an L-shaped throughlet (70 to the aperture near 72 in Figure 4) and an expansion recess connected to the opening of the throughlet (72 in Figure 4), the expansion recess extending away from the opening of the throughlet and in a plane defined as being perpendicular to the valve shaft (Figure 4), the expansion recess being in the form of a groove (Figure 4); the cross section of the groove of the expansion recess being substantially V-shaped or rectangularly U-shaped (72 in Figure 4 is substantially V-shaped (Col 4, lines 21-24)), the depth of the groove of the expansion recess being continuously decreased to zero away from the opening of the throughlet (72 tapers at least at the point to the furthest of the throughlet); wherein the valve element can be rotated to be in a closed position where there is no longer a fluidic connection between any one of the inlet, the first outlet, and the second outlet to any one of the inlet, the first outlet, and the second outlet (Figure 4) and wherein the valve element can be rotated to be in an open position which allows one passage between the inlet and only one of the first and second outlets (Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matousek to incorporate the teachings of Lockhart to provide for an expansion recess.  Doing so would be combining prior art elements (the ball valve of Matousek with the ball valve of Lockhart) according to known methods to yield predictable results (to provide a fluid pathway from inlet to outlet), as well as allow for very fine adjustment of the size of the opening between the inlet and the outlet, as taught by Lockhart (Col 4, lines 48-50).
Gotzenberger teaches a valve (Figure 1) comprising a rotary drive (17), a rotary shaft (11), a valve block (1), a valve element (8), an inlet (24), a first outlet (2), a second outlet (3), wherein the first outlet and the second outlet are positioned opposed to each other (Figure 1), and an expansion recess (81), the depth of the groove of the expansion recess being decreased to zero at approximately a quarter circle (Figure 4), along the circumference of the valve element; the expansion recess extending approximately a quarter circle along the circumference of the valve element wherein the expansion recess does not extend more than a quarter circle along the circumference of the valve element (81 in Figure 1) and the expansion recess does not extend less than approximately a quarter circle along the circumference of the valve element (Figure 4);Docket: HS72001 wherein the valve element can be rotated to be in a closed position where there is no longer a fluidic connection between any one of the inlet, the first outlet, and the second outlet to any one of the inlet, the first outlet, and the second outlet because the expansion recess does not extend more than a quarter circle along the circumference of the valve element (Figure 1 between the inlet and the outlet); and wherein the valve element can be rotated to be in an open position which allows one passage between the inlet and only one of the first and second outlets because the expansion recess does not extend more than approximately a quarter circle along the circumference of the valve element (Figure 1 between the inlet and the outlet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matousek, as modified by Lockhart, to incorporate the teachings of Gotzenberger to provide for an expansion recess extending a quarter circle along the circumference of the valve element.  Doing so would be combining prior art elements (the expansion recess of Lockhart with the expansion recess of Gotzenberger) according to known methods to yield predictable results (to provide a fluid pathway from inlet to outlet).
Regarding Claim 2, Matousek discloses a valve (Figure 1; where the recitation “for a heat pump system in a motor vehicle” has not been given patentable weight because the recitation occurs in the preamble and is considered intended use.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)).  The valve comprising:
a rotary drive (via 74); 
a valve shaft (30); 
a valve block (10); 
a valve element (28) received in the valve block (Figure 1); 
the valve element being actuatable by the valve shaft through the rotary drive (Figure 1); 
the valve block including an inlet (18 in Figure 1), a first outlet (20) and a second outlet (22), wherein the first outlet and the second outlet are positioned opposed to each other (20 and 22 in Figure 1); 
the inlet of the valve block being positioned opposed to the rotary drive (18 is opposite 74 in Figure 1); 
the valve element including an L-shaped throughlet (within 18 in Figure 1) wherein the valve element does not include a substantially straight passage which pass through the center of the valve element to allow passage from one end of the valve element to the opposing end of the valve element (from 20 to 22 in Figures 1); 
but fails to expressly disclose where:
the valve element including an expansion recess connected at an opening of the Docket: HS72001throughlet; 
the expansion recess extending away from the opening of the throughlet and in a plane defined as being perpendicular to the valve shaft; 
the expansion recess being in the form of a groove; 
the cross section of the groove of the expansion recess being substantially V- shaped or rectangularly U-shaped; 
a depth of the groove of the expansion recess being continuously decreased away from the opening of the throughlet; 
the expansion recess extending approximately a quarter circle along the circumference of the valve element wherein the expansion recess does not extend more than a quarter circle along the circumference of the valve element and the expansion is recess does not extend less than approximately a quarter circle along the circumference of the valve element;Docket: HS72001
wherein the expansion recess does not extend more than a quarter circle along the circumference of the valve element so that there is no fluidic connection between the first outlet and the second outlet; 
wherein the expansion recess does not extend more than a quarter circle along the circumference of the valve element in order to simultaneously provide a completely closed position where there is no longer a fluidic connection between the inlet and the first outlet and a completely closed position where there is no longer a fluidic connection between the inlet and the second outlet; and 
wherein the expansion recess does not extend more than a quarter circle along the circumference of the valve element in order to allow one passage between the inlet and only one of the first and second outlets.
Lockhart teaches a valve (Figure 1) comprising a rotary drive (74), a rotary shaft (from 74 to 66 in Figure 1), a valve block (generally at 22), a valve element (66), an inlet (24), a first outlet (62), a second outlet (64), wherein the first outlet and the second outlet are positioned opposed to each other (Figure 1 at 62 and 64), the inlet of the valve block being positioned opposed to the rotary drive (Figure 1 where 74 is opposite 24), the valve element including an L-shaped throughlet (70 to the aperture near 72 in Figure 4) and an expansion recess connected to the opening of the throughlet (72 in Figure 4), the expansion recess extending away from the opening of the throughlet and in a plane defined as being perpendicular to the valve shaft (Figure 4), the expansion recess being in the form of a groove (Figure 4); the cross section of the groove of the expansion recess being substantially V-shaped or rectangularly U-shaped (72 in Figure 4 is substantially V-shaped (Col 4, lines 21-24)), the depth of the groove of the expansion recess being continuously decreased to zero away from the opening of the throughlet (72 tapers at least at the point to the furthest of the throughlet); wherein the valve element can be rotated to be in a closed position where there is no longer a fluidic connection between any one of the inlet, the first outlet, and the second outlet to any one of the inlet, the first outlet, and the second outlet (Figure 4) and wherein the valve element can be rotated to be in an open position which allows one passage between the inlet and only one of the first and second outlets (Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matousek to incorporate the teachings of Lockhart to provide for an expansion recess.  Doing so would be combining prior art elements (the ball valve of Matousek with the ball valve of Lockhart) according to known methods to yield predictable results (to provide a fluid pathway from inlet to outlet), as well as allow for very fine adjustment of the size of the opening between the inlet and the outlet, as taught by Lockhart (Col 4, lines 48-50).
Gotzenberger teaches a valve (Figure 1) comprising a rotary drive (17), a rotary shaft (11), a valve block (1), a valve element (8), an inlet (24), a first outlet (2), a second outlet (3), wherein the first outlet and the second outlet are positioned opposed to each other (Figure 1), and an expansion recess (81), wherein the expansion recess does not extend more than a quarter circle along the circumference of the valve element so that there is no fluidic connection between the first outlet and the second outlet (Figure 1); wherein the expansion recess does not extend more than a quarter circle along the circumference of the valve element in order to simultaneously provide a completely closed position where there is no longer a fluidic connection between the inlet and the first outlet and a completely closed position where there is no longer a fluidic connection between the inlet and the second outlet (Figure 1; where the second outlet is disclosed by Matousek); and wherein the expansion recess does not extend more than a quarter circle along the circumference of the valve element in order to allow one passage between the inlet and only one of the first and second outlets (Figure 4; where the second outlet is disclosed by Matousek).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matousek, as modified by Lockhart, to incorporate the teachings of Gotzenberger to provide for an expansion recess extending a quarter circle along the circumference of the valve element.  Doing so would be combining prior art elements (the expansion recess of Lockhart with the expansion recess of Gotzenberger) according to known methods to yield predictable results (to provide a fluid pathway from inlet to outlet).
Regarding Claim 3, Matousek discloses a valve (Figure 1; where the recitation “for a heat pump system in a motor vehicle” has not been given patentable weight because the recitation occurs in the preamble and is considered intended use.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)).  The valve comprising:
a rotary drive (via 74); 
a valve shaft (30); 
a valve block (10); 
a valve element (28) received in the valve block (Figure 1); 
the valve element being actuatable by the valve shaft through the rotary drive (Figure 1); 
the valve block including an inlet (18 in Figure 1), a first outlet (20) and a second outlet (22), wherein the first outlet and the second outlet are positioned opposed to each other (20 and 22 in Figure 1); 
the inlet of the valve block being positioned opposed to the rotary drive (18 is opposite 74 in Figure 1); 
the valve element including an L-shaped throughlet (within 18 in Figure 1) wherein the valve element does not include a substantially straight passage which pass through the center of the valve element to allow passage from one end of the valve element to the opposing end of the valve element (from 20 to 22 in Figures 1); 
but fails to expressly disclose where:
the valve element including an expansion recess connected at an opening of the Docket: HS72001throughlet; 
the expansion recess extending away from the opening of the throughlet and in a plane defined as being perpendicular to the valve shaft; 
the expansion recess being in the form of a groove; 
the cross section of the groove of the expansion recess being substantially V- shaped or rectangularly U-shaped; 
a depth of the groove of the expansion recess being continuously decreased away from the opening of the throughlet; 
the expansion recess extending approximately a quarter circle along the circumference of the valve element wherein the expansion recess does not extend more than a quarter circle along the circumference of the valve element;Docket: HS72001
wherein the valve element can be rotated to be in a closed position where there is no longer a fluidic connection between any one of the inlet, the first outlet, and the second outlet to any one of the inlet, the first outlet, and the second outlet.
Lockhart teaches a valve (Figure 1) comprising a rotary drive (74), a rotary shaft (from 74 to 66 in Figure 1), a valve block (generally at 22), a valve element (66), an inlet (24), a first outlet (62), a second outlet (64), wherein the first outlet and the second outlet are positioned opposed to each other (Figure 1 at 62 and 64), the inlet of the valve block being positioned opposed to the rotary drive (Figure 1 where 74 is opposite 24), the valve element including an L-shaped throughlet (70 to the aperture near 72 in Figure 4) and an expansion recess connected to the opening of the throughlet (72 in Figure 4), the expansion recess extending away from the opening of the throughlet and in a plane defined as being perpendicular to the valve shaft (Figure 4), the expansion recess being in the form of a groove (Figure 4); the cross section of the groove of the expansion recess being substantially V-shaped or rectangularly U-shaped (72 in Figure 4 is substantially V-shaped (Col 4, lines 21-24)), the depth of the groove of the expansion recess being continuously decreased to zero away from the opening of the throughlet (72 tapers at least at the point to the furthest of the throughlet); wherein the valve element can be rotated to be in a closed position where there is no longer a fluidic connection between any one of the inlet, the first outlet, and the second outlet to any one of the inlet, the first outlet, and the second outlet (Figure 4) and wherein the valve element can be rotated to be in an open position which allows one passage between the inlet and only one of the first and second outlets (Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matousek to incorporate the teachings of Lockhart to provide for an expansion recess.  Doing so would be combining prior art elements (the ball valve of Matousek with the ball valve of Lockhart) according to known methods to yield predictable results (to provide a fluid pathway from inlet to outlet), as well as allow for very fine adjustment of the size of the opening between the inlet and the outlet, as taught by Lockhart (Col 4, lines 48-50).
Gotzenberger teaches a valve (Figure 1) comprising a rotary drive (17), a rotary shaft (11), a valve block (1), a valve element (8), an inlet (24), a first outlet (2), a second outlet (3), wherein the first outlet and the second outlet are positioned opposed to each other (Figure 1), and an expansion recess (81), the expansion recess extending approximately a quarter circle along the circumference of the valve element wherein the expansion recess does not extend more than a quarter circle along the circumference of the valve element (Figure 4);Docket: HS72001
wherein the valve element can be rotated to be in a closed position where there is no longer a fluidic connection between any one of the inlet, the first outlet, and the second outlet to any one of the inlet, the first outlet, and the second outlet (Figure 4; where the second outlet is disclosed by Matousek).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matousek, as modified by Lockhart, to incorporate the teachings of Gotzenberger to provide for an expansion recess extending a quarter circle along the circumference of the valve element.  Doing so would be combining prior art elements (the expansion recess of Lockhart with the expansion recess of Gotzenberger) according to known methods to yield predictable results (to provide a fluid pathway from inlet to outlet).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Willing et al (US 407,884); Makihara et al (US 5,983,937).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753